PER CURIAM:
This claim for $6,457.34 arises out of the payment of unemployment security benefits to two former employees of the respondent. The claimant seeks $5,403.08 as the amount of the benefits and $1,054.26 as accumulated interest.
*429The first employee received benefits totalling $3,640.00 following his dismissal from respondent’s employ. He was reinstated, with full back pay after appealing his dismissal through the Civil Service Commission and the West Virginia Supreme Court. Under West Virginia Code §21A-6-l(4), he was not eligible for the benefits received because he was not totally or partially unemployed for the period in question.
The second employee was dismissed from his position for misconduct. He received $1,763.08 in benefits before a Board of Review Decision held him ineligible for those benefits.
West Virginia Code §21A-7-ll governs the payment of benefits pending appeal. This section states in part:
“If the final decision in any case determines that a claimant was not lawfully entitled to benefits paid to him pursuant to a prior decision, such amount of benefits so paid shall be deemed overpaid. The commissioner shall recover such amount by civil action or any manner provided in this Code for the collection of past-due payment and shall withhold, in whole or in part, as determined by the commissioner, any future benefits payable to the individual and credit such amount against the overpayment until it is repaid in full.”
As this section indicates that overpayments to an individual are to be collected from that individual and not from the agency which employed him, the Court denies the claim.
Claim disallowed.